Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 		Claims 1-8 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Karaoguz et al. (US Patent Application Publication 2011/0169913), herein after referred to as Karaoguz.
Regarding independent claim 1, Karaoguz discloses a display device (figure 8 reference display system 800 as described in paragraph [0152]), comprising: 
figure 8 reference pixel array 822) comprising a plurality of first subpixels which are aligned in a grid-like layout in a first direction and a second direction substantially orthogonal to the first direction (paragraph [0153] describes the pixel array 822 to comprise a two-dimensional array of pixels arranged as a grid and include a plurality of sub-pixels corresponding to separate color channels such as a trio of red, green, and blue sub-pixels included in each pixel); 
a second display panel (figure 8 reference parallax barrier 824 comprising barrier element array 842) comprising a plurality of second subpixels which are aligned in a grid-like layout along the first direction and the second direction at a same pitch as that of the plurality of first subpixels (Paragraph [0154] describes the barrier element array 842 to be a plurality of elements arranged in an array. Paragraph [0203] describes an adaptable parallax barrier implemented as a non-color LCD sandwich providing full transparent or opaque states for each pixel. Figure 23 reference inner portion 2316 described in paragraph [0207] to be only fully transparent or fully opaque pixels thereby describing the parallax barrier elements to be of the same pitch as the pixels.); and 
a controller configured to control the plurality of first subpixels and the plurality of second subpixels based on image data (figure 8 reference driver circuitry 802 comprising pixel array driver circuitry 812 to control first subpixels of pixel array 822 as described in paragraph [0168] and comprising adaptable parallax barrier driver circuitry 814 to control second subpixels/elements of the barrier element array 842 as described in paragraph [0157]), 
at least one of the first display panel and the second display panel that is arranged on a user side being a transmissive display panel (figure 8 reference pixel array 822 described to emit light 832 through opaque or transparent (transmissive) parallax barrier 824 via controllable element array 842 as described in paragraph  [0154]), 
Since the normal direction of the first display panel has not be defined in relation to the other components of the display system the scope is left open to interpretation to any direction. It is noted the normal direction is defined as a line perpendicular to an object (first display panel). In view of the normal direction interpreted to be from the viewing space towards the lowest layer of the display: figure 8 depicts the first subpixels/pixel array 822 as the lowest layer superimposed on the second subpixels/barrier element array 842. In view of the normal direction interpreted to be from the lowest layer towards the viewing space: an alternate arrangement is depicted in figure 18 (pixel array 1826 disposed on top/superimposed on barrier element array 1824).).
Regarding claim 2, Karaoguz discloses the display device according to claim 1, wherein the first display panel comprises a color filter corresponding to the plurality of first subpixels (paragraph [0153] describes the pixel array 822 to comprise a two-dimensional array of pixels arranged as a grid and include a plurality of sub-pixels corresponding to separate color channels such as a trio of red, green, and blue sub-pixels included in each pixel), and 
the second display panel comprises no color filter (Paragraph [0154] describes the barrier element array 842 to be a plurality of elements arranged in an array. Paragraph [0203] describes an adaptable parallax barrier implemented as a non-color LCD sandwich providing full transparent or opaque states for each pixel.).  
Regarding claim 7, Karaoguz discloses the display device according to claim 1, further comprising: an optical system configured to project the first display panel as a virtual image (paragraph [0060] reference display system may be implemented as a projection system).  
independent claim 8, Karaoguz discloses a mobile body, comprising: 
a display device (figure 8 reference display system 800 as described in paragraph [0152]), comprising a first display panel (figure 8 reference pixel array 822) comprising a plurality of first subpixels which are aligned in a grid-like layout in a first direction and a second direction substantially orthogonal to the first direction (paragraph [0153] describes the pixel array 822 to comprise a two-dimensional array of pixels arranged as a grid and include a plurality of sub-pixels corresponding to separate color channels such as a trio of red, green, and blue sub-pixels included in each pixel); a second display panel (figure 8 reference parallax barrier 824 comprising barrier element array 842) comprising a plurality of second subpixels which are aligned in a grid-like layout along the first direction and the second direction at a same pitch as that of the plurality of first subpixels (Paragraph [0154] describes the barrier element array 842 to be a plurality of elements arranged in an array. Paragraph [0203] describes an adaptable parallax barrier implemented as a non-color LCD sandwich providing full transparent or opaque states for each pixel. Figure 23 reference inner portion 2316 described in paragraph [0207] to be only fully transparent or fully opaque pixels thereby describing the parallax barrier elements to be of the same pitch as the pixels.); a controller configured to control the plurality of first subpixels and the plurality of second subpixels based on image data (figure 8 reference driver circuitry 802 comprising pixel array driver circuitry 812 to control first subpixels of pixel array 822 as described in paragraph [0168] and comprising adaptable parallax barrier driver circuitry 814 to control second subpixels/elements of the barrier element array 842 as described in paragraph [0157]), and an optical system configured to project the first display panel as a virtual image (paragraph [0060] reference display system may be implemented as a projection system),
figure 8 reference pixel array 822 described to emit light 832 through opaque or transparent (transmissive) parallax barrier 824 via controllable element array 842 as described in paragraph  [0154]), 
each of the plurality of first subpixels being superimposed on any of the plurality of second subpixels in a normal direction of the first display panel (Since the normal direction of the first display panel has not be defined in relation to the other components of the display system the scope is left open to interpretation to any direction. It is noted the normal direction is defined as a line perpendicular to an object (first display panel). In view of the normal direction interpreted to be from the viewing space towards the lowest layer of the display: figure 8 depicts the first subpixels/pixel array 822 as the lowest layer superimposed on the second subpixels/barrier element array 842. In view of the normal direction interpreted to be from the lowest layer towards the viewing space: an alternate arrangement is depicted in figure 18 (pixel array 1826 disposed on top/superimposed on barrier element array 1824).).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of Yamazaki et al. (US Patent Application Publication 2017/0330531), herein after referred to as Yamazaki, and further in view of Runyan et al. (US Patent Application Publication 2018/0301095), herein after referred to as Runyan.
Regarding claim 3, Karaoguz discloses the display device according to claim 1.
Karaoguz does not specifically disclose wherein the controller is configured to detect an image display area and an image non-display area from the image data, cause the first display panel to display an image based on the image data, and set second subpixels of the plurality of second subpixels corresponding to the image non-display area as having a darkest gradation among the plurality of second subpixels.  
Yamazaki discloses to detect an image display area and an image non-display area from the image data (figure 3B reference S01 and S02 described in paragraph [0049] to take from input image data mask data for each pixel such that a pixel in a non-display region is marked “0” and pixels in a display region are marked “1”), 
cause [ ] display panel to display an image based on the image data (figure 3B reference S04 to output corrected image data described in paragraph [0049] to not change the image data for “1” pixels and to change the image data to black display for “0” marked pixels), and 
set second subpixels of the plurality of second subpixels corresponding to the image non-display area as having a darkest gradation among the plurality of second subpixels (paragraph [0049] reference “0” marked pixels to display black (darkest gradation)).  
paragraph [0131]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Karaoguz’s parallax barrier with barrier elements (paragraph [0154] describes the elements as blocking regions, another name for masking) with the known technique of mask data to block/mask non-display areas of an image as disclosed by Yamazaki (paragraph [0049]) yielding the predictable results of increase ease of viewing displayed images and/or reducing glare as disclosed by Runyan (paragraph [0131]).
Regarding claim 4, Yamazaki discloses the display device according to claim 3, further comprising: a line buffer that stores the image data for each line, wherein the controller is configured to detect the image display area and the image non-display area by retrieving the line buffer (Figure 3B reference S02 described in paragraph [0047] to read out display region data stored in memory. Figure 7A and paragraphs [0061]-[0061] depicts the memory as an array which may be read out by line.).  
Regarding claim 5, Karaoguz and Yamazaki discloses the display device according to claim 3, wherein the controller is configured to set second subpixels of the plurality of second subpixels corresponding to the image display area as having a brightest gradation among the plurality of second subpixels (Yamazaki: paragraph [0049] describes the mask data (applied by Karaoguz’s parallax barrier in combination) to not change the pixel image data for a pixel in the display region (not blocked)).  

5.		Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz-Yamazaki-Runyan in view of Park et al. (US Patent Application Publication 2013/0286168), herein after referred to as Park.
Regarding claim 6, Karaoguz-Yamazaki-Runyan discloses the display device according to claim 3.
However none of the cited art discloses an input unit capable of receiving inputted information about positions of left and right eyes of a user, wherein the controller is configured to determine the second subpixels of the plurality of second subpixels corresponding to the image non-display area based on the inputted information about the positions of the left and right eyes of the user received by the input unit. 
Park discloses a parallax barrier display (figure 8 reference panel 120 and barrier part 130) further comprising an 
input unit capable of receiving inputted information about positions of left and right eyes of a user (figure 8 reference location tracker 150), wherein 
the controller is configured to determine the second subpixels of the plurality of second subpixels [ ] based on the inputted information about the positions of the left and right eyes of the user received by the input unit (paragraphs [0090] and [0095]-[0096] describes to track a user’s location specific to the position of a user’s left and right eye in relation to the viewing angle of the display to thereby change the parallax barrier/second sub-pixels accordingly to thereby reduce crosstalk (paragraphs [0014]-[0016])).  
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Karaoguz’s parallax barrier that paragraphs [0014]-[0016]).

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622